It may be that Sim Florence, holding the $155.80 as trustee, was not authorized by the terms of the written agreement to pay the said money to any other person than James Rule, or on his order; but the jury returned a verdict in his favor, and the judgment in his favor is not appealed from. In view of the evidence, though, it should be held as a matter of law, it is concluded, that no liability for conversion can be predicated against the appellant West. According to the undisputed evidence, appellant West executed the deed to Oliver at his request, and received the $155.80 as a consideration for the interest of Sidney Clarke in the land; he being informed and believing at the time that the money so paid belonged to Oliver, the grantee in the deed. Appellee West had no notice, according to the evidence, at the time of the deed, that Florence was holding the money *Page 231 
as trustee, or that James Rule had any claim or interest in that particular money.
The judgment against the appellant West is accordingly reversed, and judgment is here rendered in his favor, with costs of appeal and of the trial courts. The judgment as to Florence, not being appealed from, will remain undisturbed.